DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 03/01/2021 have been entered.
Claims 1, 3, 4, 6, 8-11, 13-15, 18, 20, and 23-28 are currently pending.
Claims 1, 3, 4, 6, 8-11, 25 and 27 have been withdrawn.
Claims 13 has been amended.
Claim Rejections - 35 USC § 103
Claims 13, 14, 15, 18, 20, 23, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen et al. (US 2013/0112499) in view of Rockwell (US 2005/0136235) and in further view of Coates et al. (US 2011/0139543) [hereinafter Coates ‘543] and in further view of Ray et al. (US 2004/0180177).
Regarding Claim 13, Kitchen teaches an acoustic composite (Abstract) comprising a plurality of layers (Abstract; Fig. 3). Kitchen teaches an outermost top layer (Fig. 3, Top Item 30), a middle layer (Fig 3, Middle Item 30), a first lofted nonwoven layer and sandwiched between the outermost top layer and middle layer (Paragraph 0030, 0053; Fig. 3, Top Item 20) and a second lofted nonwoven layer attached to the middle layer and opposite the first lofted nonwoven layer (Paragraph 0030, 0053; Fig. 3, Top Item 20). Kitchen teaches stacked acoustic composites to form a larger composite leads to larger composite being able to absorb sound over a broader frequency range. (Paragraph 0010). Kitchen teaches the outermost top layer 

    PNG
    media_image1.png
    1434
    885
    media_image1.png
    Greyscale

Kitchen does not specifically teach the outermost top layer and middle layer have a specific air flow resistance of about 100 to 10,000 mks Rayls, the first and second lofted layers are low density acoustic composite materals have a lower specific air flow resistance the outermost top layer and middle layer, or the acoustic composite as a whole exhibits a greater sound absorption than the summation of the performance of the layers individually or the thickness and basis weight of the nonwoven lofted layers. 
Rockwell teaches a multilayer acoustic composite (Abstract; Paragraph 0003; Fig. 3a, 3f) comprising outermost top layer, first lofted layer, middle layer, and second lofted layer. (Fig. 3a, 3d). Rockwell teaches the outermost top layer and middle layer have an air flow resistance 200 to 300 Rayls. (Paragraph 0069). This lies within the claimed range of 100 to 10,000 Rayls. In the 
Rockwell teaches alternation of this air flow resistance leads to higher air flow resistance and leads to better sound deadening. (Paragraph 0064-0065) Rockwell teaches this leads to the composite as a whole having higher air flow resistance than just the individual sum of the layers and therefore greater sound absorption as a whole composite than the summation of the performance of the layers individually (Paragraph 0064-0067). Thus, as Rockwell teaches the claimed air flow resistance and air flow resistance relationship between the layers provides better sound absorption, it would have been obvious to one with ordinary skill in the art to apply the same air flow resistance values to the layers of the acoustic composite of Kitchen.
Kitchen and Rockwell teach the claimed composite but do not specifically teach the first and second nonwoven layers are formed by a lapping process. Kitchen teaches the nonwoven fibers can be made in by any process and includes an example of air laying. (Paragraph 0053) 
Coates ‘543 teaches an acoustic composite (Abstract) comprising outermost top layer, first nonwoven lofted layer, middle layer, and second nonwoven lofted layer. (Fig. 10). Coates ‘543 teaches the nonwoven loft layers can formed through the known process of cross-lapping, vertical lapping, needle-punching and air laying. (Paragraph 0045). Ray teaches the use of vertically lapped lofted nonwovens (Paragraph 0015-0017) in an acoustic absorber material. (Abstract). Ray teaches vertically lapped lofted nonwovens have improved sound absorption 
Thus, as Coates ‘543 teaches air laying and lapping are known equivalent processes for creating non-woven lofted layers for acoustic composite layers and Ray teaches vertically lapping improves sound absorption properties, it would have been obvious to one with ordinary skill in the art to use vertically lapping to make the lofted layers in the acoustic absorber of Kitchens, Rockwell and Coates ‘543.  Thus, it would have been obvious to one with ordinary skill in the art to use a lapping process to form the nonwoven lofted layers of Kitchen and Rockwell.
Furthermore, Coates ‘543 teaches the density of the lofted layers can have a density of 10 to 120 kg/m3 (Paragraph 0015) and a thickness of 4 to 50 mm (Paragraph 0006), which overlaps the claimed range of 12 to 60 mm. Using the thickness value and density of Coates ‘543 calculates a basis weight of 40 to 6000 gsm. This overlaps the claimed range of 50 to 250 gsm. Coates ‘543 teaches those thicknesses, density and thus basis weight are practical in uses for acoustic purposes and ensure mechanical integrity. (Paragraph 00155, 0006).  These ranges qualify as a low density acoustic composite material.
Thus, as Coates ‘543 teaches the claimed basis weight and thickness for the lofted layers leads to practical design and mechanical integrity, it would have been obvious to one with ordinary skill in the art to make the lofted nonwoven layers in Kitchen and Rockwell to the same thickness and density as low density acoustic composite materials.
Regarding Claim 14, 
Regarding Claim 15, Kitchen teaches the outermost top and middle layer can be perforated films. (Paragraph 0035)
Regarding Claim 18, Coates ‘543 and Ray teach making lofted layers through vertical lapping process, as discussed above.
Regarding Claim 20, Rockwell teaches the nonwoven layers can have a range of air flow resistance, which allows the layers to have different specific air flow resistances. (Paragraph 0069)
Regarding Claim 23, Rockwell teaches the outermost top layer and middle layer can have a range of air flow resistance, which allows the top and middle layers to have different specific air resistances. (Paragraph 0069) 
Regarding Claim 24, Kitchen teaches additional layers may be added to the composite (Paragraph 0061), including on the side of the second lofted non-woven layer. Rockwell teaches the second lofted nonwoven layer is sandwiched between the middle layer and an additional layer (Fig. 3f, Item 716), the additional layer having a greater specific air flow resistance than the second lofted nonwoven layer. (Paragraph 0069). Kitchens and Rockwell teaches this configuration of nonwoven layers and more restrictive air flow layers allows for the tailored air flow resistance and better sound absorption, as discussed above. Therefore, it would have been obvious to one with ordinary skill in the art to add the extra alternating layers to Kitchens as taught by Rockwell. 
Regarding Claim 26, 
Coates ‘543 teaches the sound absorption of the double nonwoven layer style can have a thickness of 10 to 80 mm. (Paragraph 0080). This overlaps the claimed range of up to 155 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Coates ‘543 these thickness are suitable for vehicle production. (Paragraph 0080, 0098). Thus, as Coates ‘543 teaches these suitable thicknesses for use in vehicles, it would have been obvious to make the composite of Kitchens and Rockwell to same total thickness to ensure the composite could be used in vehicles. 
Regarding Claim 28, Kitchen teaches the use of the binder fibers to bond the plurality of layers together. (Paragraph 0037; 0058-0059). 
Response to Arguments
Applicant’s arguments have been fully considered. 
The prior §112 rejection has been withdrawn. 
Applicant argues that Rockwell does not teach the layers are lofted. This argument is found unpersuasive, as Rockwell teaches the layers 510 and 504 in Fig. 3a and layers 712, 718 and 724 are considered base and core zones which have loft. (Paragraph 0063). In addition, the primary reference Kitchens already teaches the lofted layers. 
Applicant argues that Rockwell does not teach having layers of densified and lofted layer have improved acoustic performance. This argument is found unpersuasive, as Rockwell teaches stacking layers of the product with varying loft and non-loft layers, as shown in Figs. 3a-3d have improved acoustical performance. (Paragraph 0069). Rockwell refers to multiple embodiments that are formed from the alternating layers of loft and non-loft. (Paragraph 0045, 
Applicant argues that Paragraph 0069 of Rockwell does not apply to the instant invention, as it only recites one outermost layer, one lofted layer, and one middle layer. This argument is found unpersuasive, as Rockwell teaches multiple players of these can be stacked together to form the acoustic composite (Paragraph 0066; Figs. 3)
Applicant argues that densified structure taught by Rockwell will have different absorption than lofted structure of the claimed invention. However, the crux of Rockwell is teaching densified layers alternating with lofted layers with different sound absorption will allow for improved acoustic resistance. The densified layer of Rockwell is the outermost top and middle layer, not the lofted composite layers. Coates ‘543 is the reference that teaches low density lofted layers and the advantages for doing so.
Applicant argues that air laying and lapping are not equivalent processes and they lead to different properties. This argument is found unpersuasive, as Coates ‘543 teaches air laying, lapping and needle punching are known methods of making acoustic lofted materials. Ray further teaches an advantage of vertical lapping from the methods recited from Coates ‘543. Therefore, the combination of Coates ‘543 and Ray teaches the claimed vertical lapping, including the motivation for vertical lapping: vertically lapped lofted nonwovens have improved sound absorption over conventional high loft materials of the same fibers at the same weight and/or density.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael Zhang/Primary Examiner, Art Unit 1781